Citation Nr: 0924012	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for low back disability, to 
include scoliosis and spondylolisthesis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1974 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran participated in a hearing with the undersigned 
Veterans Law Judge in December 2006.  A transcript of that 
proceeding has been associated with the Veteran's claims 
file.

In June 2008, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

In May 2009, the Veteran submitted a copy of a February 2009 
VA examination report.  He indicated that the RO did not 
consider the findings of the report.  An April 2009 
Supplemental Statement of Case (SSOC) makes no reference to 
the examination or its pertinent findings.  The Veteran 
nevertheless submitted a waiver of initial RO review of the 
new evidence.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran's scoliosis is a congenital or developmental 
defect that clearly and unmistakably existed prior to him 
beginning his military service.

2.  No competent medical evidence establishes the Veteran has 
additional disability from a permanent worsening during 
service of this pre-existing condition by a superimposed 
disorder that was manifested in service.

3.  Resolving the benefit of the doubt in his favor, the 
Veteran's spondylolisthesis was caused or aggravated by an 
in-service low back injury.  


CONCLUSIONS OF LAW

1.  Scoliosis of the spine clearly and unmistakably pre-
existed service and was not aggravated therein, which rebuts 
a presumption of soundness with respect to this disability; 
service connection for scoliosis is not warranted.  38 
U.S.C.A. §§ 1111, 1153, 5103, 5103A, (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2008).  

2.  Service connection for spondylolisthesis is warranted.  
38 U.S.C.A. §§ 1110, 1101, 1131, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in May 2003, prior 
to the initial unfavorable AOJ decision issued in September 
2003.    

In the aforementioned notification letter, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that the May 2003 
VCAA letter did not notify the Veteran regarding the 
assignment of disability ratings and effective dates.  
However, the Veteran was provided proper notification in May 
2006.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the May 2006 notice was provided to the Veteran, the 
claim was readjudicated most recently in an April 2009 SSOC.  
Furthermore, to the extent it could be argued that there was 
a timing error, overall, the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims file, as well as relevant private and VA treatment 
records.  Further, as requested by the June 2008 remand, the 
Veteran's Social Security Administration (SSA) records have 
been associated with the claims file and reviewed.  Lastly, 
the Veteran was also afforded VA examinations in March 2005, 
March 2007, December 2007, August 2008, and February 2009.  

As noted, a VA opinion with respect to the issue on appeal 
was obtained as recently as August 2008 and February 2009.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's service treatment and post-service VA 
and non-VA treatment records, opinions from private 
physicians, earlier VA examination reports, and the 
statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2008).

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Service connection may not be granted for congenital or 
developmental defects. 38 C.F.R. §§ 3.303(c ) and 4.9 (2008).  
See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating 
that congenital or developmental defects are not diseases or 
injuries within the meaning of VA law and regulation).  
However, VA's General Counsel has held that a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption is 
overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime service, 
the Federal Circuit concluded that the presumption may be 
overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), and applies to 
this claim.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261. 

The law provides that, notwithstanding the provisions of 38 
U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 1112, 
1113 of this Chapter shall be applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946. 38 U.S.C.A. § 1137 (West 
2002).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. § 
4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

III.	Analysis

The July 1974 enlistment examination report reveals that the 
Veteran's spine was clinically evaluated as normal upon 
enlistment.  Accordingly, the Veteran is therefore entitled 
to a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2008).  However, following a slip and fall 
accident in July 1974, which resulted in complaints of severe 
back pain, the Veteran was diagnosed, in pertinent part, as 
having thoracic scoliosis and status post congenital cerebral 
palsy.  Both conditions were determined by an August 1974 
Medical Board to have existed prior to enlistment (EPTE).  
Thus, the Board must consider whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  

As noted, the Medical Board report shows that the Veteran was 
diagnosed with thoracic scoliosis, EPTE and status post 
congenital cerebral palsy, EPTE and was recommended discharge 
from the Navy as he was deemed physically unfit.  The August 
2008 VA examination described the Veteran's scoliosis as a 
congenital defect, which "apparently was not evaluated in 
entrance exam."  An April 2006 report from D.H., M.D., also 
described the Veteran's scoliosis as a "pre-existing" 
condition.  The Veteran has not proffered any evidence to the 
contrary.  Rather, he acknowledges that his scoliosis pre-
existed service.  See December 2006 hearing transcript.  
Accordingly, the Board finds that the presumption of 
soundness in this case has been rebutted by clear and 
unmistakable evidence that the Veteran's scoliosis existed 
prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
scoliosis was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  VAOPGCPREC 3-2003.

Following separation from service, the voluminous post-
service medical evidence of record shows numerous diagnoses 
of scoliosis.  However, the record does not contain any 
medical opinion, private or VA, that suggests that the 
Veteran's pre-existing scoliosis was permanently aggravated 
during his active military service.  Indeed, the Veteran's 
private physician, Dr. S.E., explained that the thoracolumbar 
scoliosis was certainly not related to his time in service.  
See October 2003 private treatment record.   Further, the 
August 2008 VA examination report clearly found that that 
there was no evidence that the Veteran's congenital scoliosis 
"got aggravated beyond the natural progression" by his in-
service fall, and that "none of the records are consistent 
with worsening of scoliosis by trauma."  The Board also 
notes that the Veteran has contended that his scoliosis is 
not a current disability and does not cause any pain.  See 
December 2006 hearing transcript.  Moreover, the competent 
medical evidence indicates that the Veteran's recurrent low 
back pain is not related to his scoliosis.  See June 2001 
private treatment record, October 2003 private treatment 
record, and November 2003 private treatment record.  Indeed, 
the April 2006 report from Dr. H. indicated that the 
Veteran's pre-existing scoliosis had nothing to do with his 
current symptomatology.  The Board therefore finds that 
service-connected aggravation of the pre-existing scoliosis 
is not established.

However, the evidence does weigh in favor of service 
connection for the Veteran's low back condition with respect 
to his spondylolisthesis.    

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The medical evidence of record shows numerous diagnoses of 
spondylolisthesis.  See February 2009 VA examination report 
and private treatment records.  Therefore, there is evidence 
of a current disability, satisfying the first element of 
Pond.  Id.  

Essentially, the Veteran contends that his current low back 
disability to include his diagnosis of spondylolisthesis (but 
not his scoliosis) is related to a fall that occurred during 
his time in active service.  The service treatment records 
confirm that the Veteran suffered a fall in August 1974 when 
he slipped and fell in the shower.  The records also show 
complaints of back pain in the lumbar region.  Thus, while 
the service treatment records are negative for a diagnosis of 
spondylolisthesis, the second element of the Pond analysis 
(in-service incurrence of an injury) has been established.   


At the outset, the Board notes that post-service medical 
evidence shows a long documented history of the Veteran's 
medical treatment for low back pain.  Indeed, the medical 
evidence reveals that the Veteran sought medical treatment 
for low back pain within one year of separation from service.  
The June 1975 VA x-ray report also shows that the Veteran was 
diagnosed with spondylolisthesis within one year after 
separation from service.  The records continue to document 
the Veteran's complaints of low back pain and his medical 
treatment from 1975 to the present time.    

The outstanding question is whether element (3) of the Pond 
analysis has been met.  Specifically, whether the Veteran's 
spondylolisthesis is etiologically related to his inservice 
fall.  There are conflicting medical opinions on this point.  

The Veteran was afforded a VA examination in February 2009.  
The examiner reviewed all pertinent evidence including the 
prior conflicting medical opinions of record.  The examiner 
specifically noted the Veteran's fall in service and the 
chronicity of the Veteran's low back complaints as documented 
in 1975, 1979, 1983, 1984, ongoing to the late 1980s and 
1990s.  The report reveals diagnoses of thoracolumbar 
scoliosis moderate to moderate severe with rib hump and 
pelvic obliquity, status post posterior spinal fusion 
decompression at L4-5 and L5, S1, and spondylolisthesis grade 
2 at L5, S1.  The examiner explained that a review of the 
multi volume claims file indicated that the Veteran has had 
ongoing back pain since his fall in the shower in service in 
1974.  He was seen in 1975 which indicated that the Veteran 
complained of back pain and had recurrent bouts of 
incapacitating back pain.  Further, the private treatment 
records show that the Veteran had ongoing problems with his 
low back since 1975.  The examiner noted that the scoliosis 
was not service-connected, which the Board interprets to mean 
that spondylolisthesis was not directly caused by the fall.  
However, he opined that the spondylolisthesis with chronic 
low back pain were at least as likely as not service-
aggravated from the fall that was documented in the service.  
Although he had enlisted with a preexisting back disability 
(scoliosis), the examiner stated that there appeared to be 
more than enough documentation throughout the years to 
document the chronicity of the problem, and that it was as 
likely as not that the Veteran's current condition 
(spondylolisthesis) was service-aggravated.  

The evidence of record also shows several other positive 
nexus opinions weighing in favor of service connection.  The 
September 2007 private treatment record reveals a diagnosis 
of spondylotic spondylolisthesis of L5 on S1 with a 
transitional vertebra in the lower lumbar spine.  The 
examiner explained that the Veteran's ongoing complaints of 
low back pain were certainly related to the specific incident 
in 1974 during service.  The medical evidence of record also 
includes multiple opinions from the Veteran's private 
physician, Dr. S.E.  In a February 2004 letter, Dr. S.E. 
noted that he reviewed the Veteran's service treatment 
records which clearly stated that the Veteran did have a slip 
and fall in the shower in August 1974.  Since that time, the 
Veteran had ongoing back pain and the medical records 
subsequent to the fall did not document the extent of 
symptoms that he was having at that time.  The examiner 
opined that the surgery he undertook was probably due to that 
injury.  Further, in an April 2003 letter, Dr. S.E. stated 
that the fall in the shower in 1974 more likely than not 
indeed has contributed to his condition and may have prompted 
operative intervention at a later date.  Lastly, in an April 
2006 letter, Dr. D.H. noted that it was obvious that the 
Veteran's spondylolisthesis was either caused or acutely 
exacerbated by his fall.  

The Board notes that there are several medical opinions that 
weigh against service connection.  The March 2005 VA examiner 
opined that the Veteran had a significant pre-existing 
problem with regard to the lumbar spine that was neither 
aggravated nor accelerated by the injury at event.  The 
examiner opined that it was unlikely that the Veteran's 
current difficulties with regard to the lumbar spine were 
related to his slip and fall injury in the service.  However, 
the March 2005 VA examiner did not provide any rationale for 
the provided opinion.  Further, the examiner specifically 
noted that there was a 20 year lapse of back complaints and 
that the first evidence of back pain was dated in 1996.  As 
explained in detail above, the VA examiner's opinion is 
contradictory to the well-documented medical evidence of 
record which shows that the Veteran complained of recurrent 
back pain since 1975, and that spondylolisthesis was 
identified by X-ray less than a year after the Veteran's 
separation from service.  Consequently, the March 2005 VA 
examiner's opinion is afforded low probative value.  The 
Veteran was afforded an additional VA examination in March 
2007.  The examiner also stated that there was an absence of 
records for 20 years.  The examiner appeared to base his 
negative opinion on the 20 year gap between the Veteran's 
service and the first evidence of back complaints.  As such, 
the March 2007 VA examiner's opinion is also afforded low 
probative value since the examiner did not consider the 
ongoing complaints of back pain since 1975.  The Veteran was 
afforded an examination in December 2007.  The December 2007 
VA examiner opined that the Veteran's current lumbar 
condition was less likely than not related to or in any way 
connected to a diagnosis of scoliosis in the service; 
however, the Board notes that the examiner did not provide a 
specific opinion as to whether the Veteran's current 
spondylolisthesis was related to his fall in service.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In reviewing the aforementioned 
medical opinions, the Board finds that the medical evidence 
of record to include the February 2009 VA examiner's opinion 
as well as the private medical opinions are more probative 
than the March 2005, March 2007, December 2007, and August 
2008 opinions.  Overall, the private medical evidence and the 
February 2009 VA examiner's opinion relate the Veteran's 
current spondylolisthesis with low back pain to active 
service.  The Board does note that the February 2009 VA 
examiner appears to suggest that the Veteran's 
spondylolisthesis and low back pain were service-aggravated.  
However, the VA examiner's opinion also indicates that the 
Veteran's spondylolisthesis with back pain are related to his 
fall in the shower during active service.  Furthermore, as 
described in detail above, the overall probative medical 
evidence of record indicates that the Veteran's 
spondylolisthesis with low back pain are related to the 
Veteran's August 1974 fall in active service.  

Therefore, because there is at least an approximate balance 
of positive and negative evidence regarding the issue at 
hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's 
spondylolisthesis to include low back pain was incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
resolving the benefit of the doubt in favor of the Veteran, 
service connection is granted for spondylolisthesis.  


ORDER

Entitlement to service connection for spondylolisthesis is 
granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


